


EXHIBIT 10.53

 

Amendment No. 2 to Employment Agreement

 Dated December 12, 2007 with Tara Poseley.

 

December 12, 2007

 

 

Tara Poseley

President – Disney Store

c/o The Children’s Place

443 South Raymond Avenue

Pasadena, California 91105

 

Dear Tara:

 

The Children’s Place Retail Stores, Inc. (the “Company”) is offering you certain
payments and benefits in the event your employment is terminated following a
Change in Control as that term is defined in and as set forth in the Change in
Control Severance Agreement (“CIC Agreement”), attached hereto as Exhibit A.  In
consideration of the foregoing, the parties agree that your Employment Agreement
dated July 28, 2006 (the “Agreement”) shall be amended as set forth in this
letter agreement.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 

1.                                       The parties agree that Section 5.03 of
the Agreement shall be amended in its entirety as follows:

 

Executive may, at any time during the Employment Period by notice to the
Employer, terminate Executive’s employment under this Agreement “for Good
Reason” effectively immediately.  For purposes of this Section 5.03, “Good
Reason” means: (a) relocation of Employer’s headquarters outside the New York
City metropolitan area; (b) a demotion of Executive’s position, a material,
adverse change in Executive’s duties and responsibilities, or an adverse change
in Executive’s reporting as set forth in Section 3.02; (c) Employer’s failure to
pay any amounts or benefits when due, which failure is not cured within ten
(10) business days after notice to Employer; or (d) Employer’s material breach
of this Agreement which breach is not cured within ten (10) business days after
notice to Employer.

 

2.                                       Without limiting the foregoing,
Executive (1) acknowledges and agrees that any termination of Executive’s
employment by Executive because Ezra Dabah

 

--------------------------------------------------------------------------------


 

no longer holds the position of Chief Executive Officer of the Company does and
shall not constitute “Good Reason” under the Agreement; and (2) waives any
claims that Executive is entitled to any of the payments set forth in
Section 6.01 in the event Executive terminates her employment under the
Agreement because Ezra Dabah no longer holds the position of Chief Executive
Officer of the Company.

 

3.                                       The parties also agree that Section 8
of the Agreement shall be deleted in its entirety.

 

Except as modified by this letter, all other terms of the Employment Agreement
shall remain in full force and effect.  In the event of an inconsistency between
the Agreement and the CIC Agreement, the terms of the CIC Agreement shall apply.

 

Please return the signed letter to my attention if the above accurately sets
forth the terms of our agreement.

 

Sincerely,

 

/s/Charles Crovitz

 

Charles Crovitz

 

Interim Chief Executive Officer

 

 

 

Agreed and accepted on this

 

       day of December, 2007

 

 

 

/s/Tara Poseley

 

Tara Poseley

 

 

--------------------------------------------------------------------------------
